UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4117


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PARKER ANTRON COLEMAN, a/k/a KP,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:10-cr-00238-RJC-DSC-1)


Submitted:   November 25, 2014            Decided:   November 26, 2014


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant.      Anne M.
Tompkins, United States Attorney, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Parker Antron Coleman appeals from the denial of his

motion to suppress evidence and his conviction following a jury

trial       on     drug-trafficking,         firearm,          and    money-laundering

offenses.          Coleman contends that the district court erred by

allowing the use of evidence seized during the search of his

residence and by allowing the admission of evidence of his prior

marijuana-trafficking conviction and the fact that he began a

romantic         relationship     with     his    probation       officer,     Stephanie

Peppers, who later provided money to enable him to start the

marijuana trafficking underlying these convictions.                        We affirm.

                 Coleman    contends      that    the    district      court   erred    by

failing to suppress evidence seized from his residence because

the search warrant was not issued pursuant to Fed. R. Crim. P.

41.        Because    Coleman     failed     to    raise       this   argument   in    the

district court, we review this issue for plain error.                             United

States v. Robinson, 275 F.3d 371, 383 (4th Cir. 2001) (citing

United States v. Olano, 507 U.S. 725, 731-32 (1993)).                                 Rule

41(b)      provides        that   “[a]t     the    request       of    a   federal     law

enforcement officer . . . a magistrate judge with authority in

the district . . . has authority to issue a warrant to search

for and seize a person or property located within the district.”

As    we    have    previously     determined,          when    an    investigation     is

conducted by both federal and state agencies, the investigators

                                             2
can “use either federal or state investigatory tools.”                            United

States v. Claridy, 601 F.3d 276, 282 (4th Cir. 2010).                               The

warrant at issue in this case was issued by a state judicial

officer    to   a    state   law    enforcement      officer    and    directed     the

officer to file a return with the state judge who issued the

warrant.    Because the warrant was appropriately authorized under

state law, we find no error, much less plain error, by the

district court not sua sponte suppressing evidence discovered

pursuant to the state search warrant.

            Coleman also contends that the district court erred by

allowing the admission of evidence of his prior conviction, that

Peppers was his probation officer, and that he and Peppers were

in   a   romantic     relationship.        Peppers    testified       that    she   met

Coleman in the summer of 2007, when she was assigned to be his

probation officer following his conviction in Mississippi for

trafficking marijuana.         In January 2008, the relationship became

personal and she resigned from her job.                 In early 2009, Peppers

loaned Coleman $5000 so he could buy marijuana to start a drug

trafficking     business.          She   testified    that     she    knew   he   would

repay her based on his determination to be successful and the

fact that he had previously been involved in drug trafficking.

            We conclude that the district court did not abuse its

discretion in overruling Coleman’s objections to the challenged

evidence.           The   evidence       was   intrinsic       to    the     marijuana

                                           3
trafficking charges Coleman faced in the underlying trial.                             See

United      States    v.   Otuya,      720    F.3d       183,   188   (4th     Cir.   2013)

(allowing admission of evidence of acts intrinsic to the charged

crime),      cert.    denied,     134    S.       Ct.    1279    (2014).       The    prior

conviction led to Coleman meeting Peppers, developing a personal

relationship with her, borrowing money from her, and ultimately

making the purchases of marijuana.                      The prior conviction and the

fact that Peppers was his probation officer were relevant facts

that helped to “complete the story of the crime.”                              See United

States v. Siegel, 536 F.3d 306, 316 (4th Cir. 2008) (internal

quotation marks and citation omitted).                          Additionally, Peppers

testified that it was because of Coleman’s prior conviction that

she   agreed     to    loan     him    the    money       he    needed    to   start    the

underlying marijuana business.                    We find no abuse of discretion

in    the    admission     of    this    evidence.              See   United    States v.

Williams,       740    F.3d     308,     314       (4th     Cir.      2014)    (providing

standard).

              Accordingly,       we    affirm      the     district      court’s   rulings

and    affirm    Coleman’s       convictions.              We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                   AFFIRMED



                                              4